Citation Nr: 0630644	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a 
neuropsychiatric disorder.

2.  Entitlement to service connection for a mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel

INTRODUCTION

The veteran had active duty service from September 1972 to 
July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Fort 
Harrison, Montana Regional Office (RO) of the U.S. Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for non-psychotic organic brain syndrome 
with brain trauma.  This matter further comes before the 
Board from a February 2004 rating decision in which the RO 
denied service connection for a mood disorder, secondary to 
head trauma.  In June 2005, the veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge.

The Board notes that in a February 2005 supplemental 
statement of the case (SSOC), the RO found that new and 
material had been submitted to reopen the claim for service 
connection for an acquired neuropsychiatric disorder.   After 
reopening the claim, the RO considered the claim for service 
connection for an acquired neuropsychiatric disorder, claimed 
as a mood disorder, on the merits, and denied the claim.  
However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed.Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Thus, the Board must first 
address whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).  

The Board also notes that the issues on appeal are as set out 
on the first page of this decision.  Although this differs 
slightly from how the issues on appeal were described at the 
June 2005 hearing, the Board notes that upon full review of 
the file, and as more fully explained below, the issues on 
appeal are more accurately stated as set out on the first 
page.  Although the veteran has described the disability on 
appeal in varying terms, the Board finds, after a review of 
the record on appeal, that the veteran is essentially pursing 
a claim for service connection for an acquired 
neuropsychiatric disorder, which has encompassed various 
diagnoses, including a personality disorder, organic brain 
syndrome, depression/depressive disorder, PTSD, and a mood 
disorder.  However, since the claim for service connection 
for a mood disorder has not been adjudicated, that issue will 
not be included with the determination of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for an acquired neuropsychiatric disorder.


FINDINGS OF FACT

1.  By decision dated in November 1994, the Board denied 
service connection for organic brain syndrome and denied 
reopening of the claims for service connection for 
personality disorder, residuals of a head injury, and PTSD. 
The appellant was properly notified of that decision, and did 
not appeal that determination.

2.  By decision dated in February 2002, the Board found that 
new and material evidence was submitted to reopen the claim 
for service connection for a neuropsychiatric disorder, 
including as secondary to a reported in service  head injury.  
After reopening, the Board considered the claim on the merits 
and denied the claim for service connection for the veteran's 
current psychiatric disorder, diagnosed as 
depression/depressive disorder.  The Board also denied 
service connection for a personality disorder, claimed PTSD, 
and claimed residuals of a head injury, to include organic 
brain syndrome.   The appellant was properly notified of that 
decision, and did not appeal that determination.

3.  In March 2003, the veteran submitted a statement in 
support of claim, which the RO interpreted as an application 
to reopen the claims for service connection for non-psychotic 
brain syndrome with brain trauma and for PTSD.  The veteran 
then perfected an appeal as to one issue - whether new and 
material evidence had been submitted to reopen claims of 
entitlement to service connection for an acquired 
neuropsychiatric disorder, to include as secondary to an 
alleged head injury.  Subsequently, the veteran perfected an 
appeal of his claim for service connection for a mood 
disorder due to head trauma.  

4.  The evidence received subsequent to the February 2002 
Board decision, for the claim for service connection for an 
acquired neuropsychiatric disorder, including as secondary to 
a reported inservice head injury, is new, but does not relate 
to an unestablished fact necessary to substantiate the claims 
and does not raise a reasonable possibility of substantiating 
the claim.  

5.  The competent probative evidence of record does not show 
a nexus between any current acquired neuropsychiatric 
disorder, to include a mood disorder, and any incident of 
service, to include head or facial injury.


CONCLUSIONS OF LAW

1.  The November 1994 Board decision, which denied service 
connection for organic brain syndrome and denied reopening of 
the claims for service connection for personality disorder, 
residuals of a head injury, and PTSD, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(2006).

2.  The February 2002 Board decision, which reopened the 
claim for service connection for a neuropsychiatric disorder, 
including as secondary to a reported in service  head injury, 
and denied service connection for depression/depressive 
disorder, for a personality disorder, for claimed PTSD, and 
for claimed residuals of a head injury, to include organic 
brain syndrome, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d) (2006).

3.  Evidence received since the February 2002 Board decision 
is not new and material and the veteran's claim for service 
connection for an acquired neuropsychiatric disorder has not 
been reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

4.  A mood disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In letters dated in May 2003, August 2003, June 2004, and 
October 2004, the veteran was informed of VA's duty to assist 
him in substantiating his claims under the VCAA, and the 
effect of this duty upon his claims.  We therefore believe 
that appropriate notice has been given in this case.  
Further, the claims file reflects that the September 2004 
statement of the case (SOC) contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005), as well as 
the new and material regulations in effect after August 29, 
2001, as they pertained to the claim to reopen the request 
for service connection.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."  With regard to a VA examination, 
pursuant to 38 C.F.R. § 3.159(c)(4)(iii) a VA examination is 
not necessary in this matter since new and material evidence 
has not been presented.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection are being denied, no 
disability ratings and no effective dates will be assigned, 
so there can be no possibility of any prejudice to the 
veteran.

II.  Factual Background

Service medical records show that on his enlistment physical 
examination in June 1972, the veteran reported no psychiatric 
abnormalities and no psychiatric symptomatology on a report 
of medical history at that time.  In August 1973, the veteran 
reported he had no control over his temper and had this 
problem most of his life.  The veteran indicated that this 
had flared up in the previous two months.  He was referred 
for a psychiatric consult in August 1973, and reported a 
life-long history of loss of control of temper.  The examiner 
provided a diagnosis of passive aggressive personality 
disorder with immature features manifested by constant fights 
with peers and poor job performance.  In April 1977 it was 
noted that the veteran was "struck in face" four days prior, 
and he had a current complaint of blurred vision.  Mild 
facial swelling on the right side was reported.  An 
impression on ophthalmologic consult was "no acute damage due 
to trauma."  In April 1978, a chronically poor tolerance to 
military demand was noted with an impression of explosive 
personality.  The veteran was evaluated at the mental health 
clinic in April 1978 for emotional problems concerning his 
marriage and occupation.  The veteran's commander noted that 
the veteran might not be able to control his emotions, he had 
shown poor tolerance for supervision, and had developed 
strong motivational problems with a clearly defective 
attitude.  The veteran reported a history of problems as an 
adolescent due to aggressive behavior.  The diagnosis was 
severe explosive personality disorder.  On separation 
examination in June 1978, the veteran indicated he was hit on 
the right side of the head in April 1977.  He did not lose 
consciousness, no treatment was sought, and a full recovery 
was noted with no complications and no sequelae.  On a report 
of medical history, completed at the same time, the veteran 
reported a history of dizziness, head injury, nervous 
trouble, and concussion secondary to a fistfight in 1977.  

Service personnel records note that discharge was recommended 
due to a personality disorder, best described as a severe 
explosive personality disorder.  The records pointed to 
incidents beginning in January 1978 as evidence of the 
personality disorder.  The records noted that the veteran's 
performance reports showed ratings of "7" to "9" out of "9" 
from September 1973 to January 1978 and a rating of "4" in 
May 1978.  His DD Form 214 showed receipt of an Air Force 
Good Conduct Medal, National Defense Service Medal, Small 
Arms Expert Marksmanship Ribbon, and Air Force Longevity 
Service Award.

Received from the veteran in April 1982 was an original claim 
for service connection for a head injury.  The RO denied this 
claim in September 1982, as the head injury during service 
was acute and transitory with no residuals shown.  The RO 
further found that a personality disorder was a 
constitutional or developmental abnormality and not a 
disability under the law.  Service connection was denied for 
claimed residuals of a head injury and for a passive-
aggressive personality disorder.  

In January 1988, the veteran was hospitalized with diagnoses 
of adjustment disorder with depression, marital discord, 
mixed substance abuse, and unspecified personality disorder.  
He reported daily marijuana use, occasional alcohol use, rare 
LSD and other hallucinogen use, and stated that he quit 
"crank" the previous year.  Psychological evaluation during 
hospitalization provided diagnostic impressions of dysthymic 
disorder, histrionic personality disorder, narcissistic 
personality disorder, and borderline personality disorder.

In April 1988, the veteran filed a claim for service 
connection for emotional problems and severe explosive 
personality disorder.  He reported symptoms of startle 
reflex, sleep disturbance, difficulty concentrating, 
difficulty getting along with others, lack of temper control, 
and a suicide attempt in March 1987.  The veteran attributed 
these problems to extended periods of duty and to harassment 
by superiors and peers.  No mention was made of the April 
1977 head injury.

On VA examination in July 1988, the veteran complained of 
explosive temper, depression, constant stress, "misanthropy," 
paranoia, constant anger, sexual disinterest, mood swings, 
and memory lapse.  A diagnosis of possible brain damage from 
alcohol and other toxic substances was reported.  The 
examiner noted a history of drinking heavily and drug abuse, 
including marijuana, methamphetamines, hashish, and PCP.  The 
veteran reported that he stopped using all but marijuana in 
1987 or 1988, but continued to use marijuana.  The examiner 
noted that the veteran showed a great deal of immaturity, 
much passive aggressive behavior, and extreme anger with 
quite uncontrolled outbursts.  The examiner stated that the 
veteran did not experience any severe trauma for a diagnosis 
of post-traumatic stress disorder (PTSD).  Diagnoses of 
passive aggressive personality disorder and intermittent 
explosive disorder were provided.

VA outpatient treatment records from April to November 1988 
note assessments of depression and adjustment disorder.  
Difficulty coping with stress was reported, including family 
problems, and there was no notation of a history of a head 
injury during service.

By rating decision in September 1988, the RO denied service 
connection for PTSD and found that new and material evidence 
to reopen the claim for passive/aggressive personality 
disorder had not been submitted

By letter, dated in August 1991, P.G.F., D.O., reported 
seeing the veteran for the first time for explosively violent 
behavior problems and depression, which the veteran reported 
stemmed from a head injury in 1977.  Dr. P.G.F. indicated 
that the veteran exhibited "model behavior" in the year prior 
to the head injury.  The veteran reported having small 
behavioral problems beginning in 1977.  Dr. P.G.F. stated 
that the veteran suffered from non-psychotic organic brain 
syndrome (OBS) with brain trauma stemming from the April 1977 
injury.

In August 1991, the veteran requested that his claim be 
reopened to include service connection for nonpsychotic OBS.  
By September 1991 rating decision, the RO denied the 
veteran's claim and also denied claims for service connection 
for neurosis and PTSD. 

At a hearing before an RO hearing officer in September 1992, 
the veteran testified that his girlfriend died during service 
under suspicious circumstances, that he witnessed badly 
damaged reconnaissance aircraft, and that his superiors were 
interfering in his life and caused the destruction of his 
marriage.  The veteran reported that he was struck in the 
head during an off-duty altercation.  He claimed he sought 
medical treatment for nausea and dizziness due to being 
"struck in the off-duty fight" with a blunt object, probably 
a beer bottle.

In a November 1994 decision, the Board found that OBS was not 
incurred in or aggravated by service.  The Board denied 
reopening of the claims for service connection for a 
personality disorder, residuals of a head injury, and PTSD.  
The veteran did not appeal this determination by the Board.

In March 1999, the veteran filed a request to reopen his 
claim for service connection for depression/nervous 
condition, as secondary to an inservice head injury 1999.  

A psychiatric evaluation was performed in January 1993 by 
N.W.T., M.D., at the request of the County Department of 
Social Services.  There is no indication that Dr. N.W.T. 
reviewed any previous psychiatric treatment records or the 
veteran's service medical records.  Dr. N.W.T. noted a long 
and extensive history of polysubstance abuse, dating to 
approximately 1973.  The veteran reported doing well in 
service, until he began to have marital dysfunction in 1976.  
He reported a head injury in 1977, in which he sustained a 
concussion, but no loss of consciousness, and he denied a 
history of any psychotic symptomatology.  Dr. N.W.T. noted a 
long history of polysubstance abuse/dependence that had been 
in apparent remission since 1989.  Dr. N.W.T. stated that the 
veteran did not show any evidence of schizophrenia, and noted 
that use of certain drugs could mimic symptoms associated 
with schizophrenia.  Dr. N.W.T. stated that the behaviors 
exhibited during military service were not consistent with a 
diagnosis of explosive personality disorder.  The only 
current diagnosis noted by Dr. N.W.T. was polysubstance 
dependence in remission.

In a letter to his United States Senator, dated in March 
1997, the veteran stated that he was referred for psychiatric 
treatment during service due to racial discrimination by 
African-American and Hispanic service members.  He reported 
special assignment to security details and receipt of a medal 
for marksmanship.  He reported that he was assaulted in April 
1977 by five British paratroopers and was struck in the back 
of the head with a beer bottle, and that within six months of 
this incident he began to experience violent rages and 
outbursts of physical violence.  

In a March 1997 letter, the veteran's mother stated that the 
veteran had no serious problems relating to behavioral 
traits.  She noted that he was referred for a psychological 
evaluation by the school counselor following an altercation 
with other students.  She stated that after service, "at 
which time he sustained the brain stem injury," he began to 
exhibit withdrawal from the family, hostility, and became 
argumentative.

VA outpatient treatment records showed that in November 1998, 
the veteran denied previous problems with alcohol and only 
occasional use of other substances, and he denied current 
problems with temper, anger, or rage.  The veteran reported 
that he was struck on the head by a beer bottle in service 
during a fight with British soldiers and claimed he currently 
had right eye blurry vision.  The examiner deferred an Axis I 
diagnosis, but stated that a personality disorder was 
suspected, as well as rule out malingering.  A Minnesota 
Multiphasic Personality Inventory (MMPI) was performed in 
November 1998, and indicated severe depression, feelings of 
pessimism, social inadequacy, lethargy, inability to form 
close relationships, poor impulse control and poor decision- 
making.  The psychologist also reported a high score in the 
area entitled "organicity."

In January 1999, a VA psychiatrist noted an impression of 
personality disorder with narcissistic and dependent traits, 
and provisional depression not otherwise specified.  The 
psychiatrist stated that he could not rule out malingering or 
the possibility of mild head injury effects.  The 
psychiatrist also stated that the veteran's pursuit of 
disability from numerous angles spoke to a manipulative goal 
of disability, since the veteran did not seem interested in 
treatment of symptoms.  Two weeks later, an impression of an 
adjustment reaction with anxious mood was noted.

On a VA evaluation in March 1999, the assessment was 
questionable depression vs. Axis II disorder/malingering.  
The veteran was then admitted for psychiatric treatment, due 
to marital and home problems.  The psychiatrist provided 
impressions of dysthymia, adjustment disorder with mixed 
emotional features and rule out organic brain disorder 
(explosive type).  The veteran went home for a weekend and 
returned stating that things were intolerable at home.  He 
stated that he could not take the prescribed psychiatric 
medication due to being "uniquely different since he was hit 
on the head."  The veteran complained of depression, visual 
hallucinations from the blow to the head, and rage.  The 
examiner provided impressions of depression not otherwise 
specified - likely dysthymia, rule out malingering, 
adjustment disorder, questionable petit mal disorder, 
personality disorder - narcissistic personality with rage and 
mood instability and possible anti-social traits, and 
estranged marital relationship.  A psychology consult during 
inpatient treatment noted an impression of personality 
disorder not otherwise specified with narcissistic and 
borderline traits. 

A VA outpatient treatment record in March 1999 noted that the 
veteran refused to comply with medical recommendations for 
medication.  Impressions of depression not otherwise 
specified, secondary to personality disorder, and rule out 
organic personality factor and seizure disorder were 
provided.  An electroencephalogram (EEG) was performed in 
March 1999, which was mildly and non-specifically abnormal.

By letter, dated in April 1999, Dr. P.G.F. stated that he saw 
the veteran in October 1991 for an explosively violent 
behavior problem and depressive problem that stemmed form a 
head injury in 1977.  Most of this letter was verbatim from 
the August 1991 letter.  Dr. P.G.F. stated that he next saw 
the veteran in April 1999 and the veteran continued to have 
the same problems.

In a letter, received in April 1999, the veteran's mother 
stated that the veteran began to experience difficulties 
during service in 1977 and upon discharge in 1978 showed a 
change in personality.  She stated that the veteran began 
drinking in 1982, and she also noted his difficulty in 
maintaining employment, failure of two marriages, and 
difficulties in his current marriage.

By letter, dated in September 1999, T.J.C., Ph.D., stated 
that he initially saw the veteran in July 1994 for a 
psychological evaluation, with an Axis I diagnosis of PTSD by 
history.  The veteran was seen again in September 1999 
reporting irritability depression, insomnia, suicidal 
thoughts, loss of weight, and feelings of worthlessness and 
guilt.  Dr. T.J.C. noted that the veteran met the criteria 
for major depression, recurrent type.

By letter dated in November 1999, Dr. P.G.F. stated that the 
veteran had been seen by him for a number of years.  He 
provided a list of "problems," including:  PTSD secondary to 
service; a brain injury during service that resulted in OBS 
that affected the veteran's behavior; and depression.  Most 
of this letter was duplicated verbatim in a letter dated in 
February 2000.

VA outpatient treatment records dated from May 1999 to July 
2001 noted diagnoses of depression and personality disorder.  
The veteran's depression was attributed to ongoing marital 
and financial problems.  An EEG in July 2000 was within 
normal limits.

In a statement, received in February 2000, the veteran 
reported that he was assaulted by two fellow servicemen in 
1973 and was referred for psychiatric intervention.  The 
veteran provided a detailed description of the 1977 incident, 
indicating that he was visiting a Royal Air Force (RAF) 
member, P.W.  He reported that a fight broke out at a local 
pub between the veteran and P.W. and five British servicemen. 
The veteran stated that he had drunk to "moderation." He 
stated that the British servicemen followed the veteran and 
P.W. after they left the pub and attempted to run them down 
with their vehicle.  The veteran reported that the British 
servicemen then attacked him and hit him on the back of the 
head.  He reported nausea and dizziness on the remaining walk 
to the home of P.W.  The veteran stated that following this 
incident he began to have difficulty with co-workers and 
developed a defective attitude toward the military.  The 
Board notes that this statement, made more than 20 years 
after the incident, included a significant amount of detail 
of the incidents of 1977 and early 1978, including the exact 
drinks ordered at a dinner, exact times of beginning and 
ending duty periods on individual dates, and type of vehicle 
borrowed to take his spouse to the airport.

In his statement, received in February 2000, the veteran also 
reported that he had been attacked several times in bars - 
all without provocation.  He stated that he disliked being in 
public and that he "hate[s] people, wishing them ill or 
giving them grief when able to."

In February 2000, attached to the above statement, the 
veteran provided copies of several articles concerning 
brain/head injury, including "The Anatomy of a Brain Injury," 
and "The Road to Rehabilitation," both printed from the Brain 
Injury Association's website, and articles from "Brain Injury 
Source".

A vocational evaluation of the veteran in January 2000 noted 
a primary diagnosis of personality disorder with features of 
an explosive personality disorder, narcissism, borderline, 
anti-social traits, and a diagnosis of PTSD related to a head 
injury during service.

By letter dated in July 2000, Dr. P.G.F. stated that the 
veteran sustained a brain stem injury in April 1977.  He 
reported seeing the "copies of service medical records 
provided."  Dr. P.G.F. stated that it was likely as not that 
this injury had created both PTSD and changes in personality.  
He further stated that premorbid schizophrenia could not be 
ruled out and it was possible that the injury could aggravate 
a pre-existing condition to a debilitating degree.

A VA examination was conducted in August 2000, and the 
examiner noted that "multiple records were reviewed prior to 
the evaluation."  The veteran reported a history of head 
injury, secondary to a fight in 1977, and stated that he had 
been "a good solider up to the time of the assault."  The 
examiner noted that review of the records revealed violent 
episodes prior to the 1977 self-reported head injury and that 
the veteran's anger problems appeared to possibly predate the 
alleged head injury.  The veteran reported a history of drug 
and alcohol use, but denied any current use. The veteran 
denied any significant psychological/emotional problems prior 
to military service.  The examiner provided diagnoses of 
depressive disorder and rule out intermittent explosive 
disorder.  The examiner noted a history of violence dating 
back to military service, but preceding any head injury.  The 
examiner stated that there was inconclusive evidence to 
support an organic brain injury, particularly in light of 
neurological/psychological testing, which did not confirm 
cognitive deficits.  The examiner also provided a diagnosis 
of narcissistic personality disorder.  The examiner stated 
that it was difficult to determine the degree to which the 
veteran's psychological difficulties were related to military 
service and noted that the veteran was discharged from the 
military because of disobedience of regulations, conflicts 
with authority and behavioral problems, but the examiner 
could not determine whether these were related to a 
psychiatric impairment or to an elected lifestyle.

Psychiatric review for Social Security Administration 
purposes in September 2000, noted disturbance in mood, 
depressive disorder, recurrent and intrusive recollections of 
a traumatic experience that are a source of marked distress, 
seclusiveness or autistic thinking, persistent disturbances 
of mood or affect, and intense and unstable interpersonal 
relationships and impulsive and damaging behavior.

At a hearing before a Veterans Law Judge, via 
videoconference, in October 2001, the veteran testified that 
he was assaulted in April 1977 by five British servicemen, 
who pursued him following a confrontation at a pub.  He 
reported initial symptoms of drowsiness, nausea, and vision 
problems, and momentary loss of consciousness, and claimed 
that that after this incident he began to have problems in 
his marriage and with his coworkers and supervisors.  He 
reported that he began to have violent outbursts, which were 
"very unusual for me at that point in my life", and that he 
had problems with anger prior to service, but that, through 
counseling, this condition had improved. 

By February 2002 decision, the Board found that new and 
material evidence was submitted to reopen the claim for 
service connection for a neuropsychiatric disorder, including 
as secondary to a reported in service head injury.  After 
reopening, the Board considered the claim for service 
connection for a neuropsychiatric disorder on the merits.  
The Board found (1) that the evidence preponderated against a 
conclusion that the veteran suffered any sequelae from the 
alleged head injury other than a single report of blurred 
vision during service, which had resolved by service 
separation; and (2) that the veteran's statements regarding 
the severity of his claimed in-service head injury were not 
credible.  The Board also discussed individually the various 
diagnoses for the veteran's current psychiatric condition, 
including a personality disorder, organic brain syndrome, 
depression/depressive disorder, and PTSD.  With regard to a 
personality disorder, the Board noted that personality 
disorders and mental deficiency are not diseases or injuries 
within the meaning of the legislation.  38 C.F.R. § 3.303(c).  
With regard to organic brain syndrome, the Board found that 
there was no current diagnosis of organic residuals of a head 
injury, to include organic brain syndrome, and that the 
veteran did not have a current organic disability that was 
casually linked to an in-service injury or any other event of 
active service.  With regard to the veteran's 
depression/depressive disorder, the Board found that the 
evidence preponderated against a finding that his current 
depression/depressive disorder was related to any incident of 
service, including the alleged head injury.  With regard to 
PTSD, the Board found that the veteran's report of an in-
service stressor was not credible and that none of the 
veteran's reported stressors were corroborated by any 
independent evidence of record.  The Board concluded that 
while there was some post-service evidence linking both 
organic and psychiatric disorders to service, the weight of 
the evidence was against a current diagnosis of an organic 
disability, to include organic brain syndrome, due to an in-
service head injury, and the overwhelming weight of the 
evidence was against the veteran's claim that he currently 
has a psychiatric disorder linked to service, to include a 
head injury.  The veteran was properly notified of the 
Board's February 2002, and he did not appeal.

Received from the veteran in March 2003 was a statement in 
support of claim, in which he again described an incident in 
service where he reportedly sustained a head injury to the 
back of the head.  

VA outpatient treatment records dated from March 2002 to May 
2003, showed that the veteran received periodic treatment for 
depression and a mood disorder.  On several occasions he 
reported a history of head injury in service.  In March 2003, 
he reported that his head injury in service caused a brain 
stem injury which caused visual disturbances and worsened his 
mood swings.  In attempting to determine whether or not the 
veteran's mood swings presented after the head trauma versus 
before, he was asked questions concerning his childhood.  The 
VA physician noted that it appeared that the veteran had a 
long history of moodiness, irritability, and difficulty 
getting along with others as well as anger outbursts, but 
that these symptoms worsened after his head injury.  The 
diagnoses were bipolar disorder, PTSD, and rule out mood 
disorder secondary to a general medical condition, i.e., head 
trauma exacerbating mood swing disorder.  In April 2003, the 
veteran was hospitalized for complaints of increasing 
depression, sleep problems, and suicidal thoughts.  The 
diagnoses upon discharge included organic affective syndrome.  

By July 2003 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for non-psychotic brain syndrome with 
brain trauma. 

VA treatment records showed that from July 2003 to January 
2004, the veteran was treated for depression and borderline 
personality disorder.  He was hospitalized in January 2004 
for complaints of depression and suicidal ideation.  In the 
discharge summary it was noted that the veteran had an 
organic affective disorder secondary to head injury.  The 
admitting diagnosis was mood disorder.  Upon discharge, the 
diagnosis was organic affective syndrome.

Received from the veteran in August 2003 was a notice of 
disagreement with the RO's denial of service connection for 
"organic affective syndrome due to in service head injury".  
The veteran also claimed service connection for a mood 
disorder.

In September 2003, the RO received records from the Social 
Security Administration which showed that the veteran 
received disability benefits for his back disability.  
Included with these records was a July 1994 private 
psychological evaluation in which it was noted that the 
veteran suffered a closed head injury in 1979, and since that 
time he reported difficulties getting along with others, 
problems with anger management, and episodic inability to use 
his intelligence to a capacity consistent with his premorbid 
functioning.  The psychologist noted that the veteran may 
suffer from residual consequences associated with a closed 
head injury.  The psychologist also opined that the veteran's 
difficulty in getting along with others is more likely the 
result of brain injury.  The working diagnoses were PTSD by 
history and rule out organic personality disorder.  In an 
April 2000 speech/language pathology evaluation, the veteran 
reported he experienced his first head injury in 1973 when a 
wrench fell from a plane and hit him on the head, but he 
claimed he had no residual effects from this.  The next 
event, he reported, occurred in 1977, while on leave from 
service, when he was attacked from behind and hit on the back 
of the head and did not receive medical attention for two to 
three days afterward when he returned to base.  He reported 
two episodes of loss of consciousness, being physically ill, 
and double vision.  He claimed that shortly after this he 
began to have behavioral problems which affected his military 
career.  He reported a third event in 1987 when he was hit 
over the head with a frying pan by his first ex-wife, but 
reported no residual effects from this.  

VA treatment records dated from January 2004 through October 
2004, showed that the veteran continued to receive treatment 
for a depressive disorder and a borderline personality 
disorder.  Several treatment records show that the veteran 
continued to report a head injury in service, after which his 
problems started.  In January 2004 he reported he was 
assaulted in service at which time he reportedly sustained an 
injury to his head, and was assaulted on two other occasions.  
In October 2004 the veteran was hospitalized to get his anger 
under control.  The discharge diagnoses included mood 
disorder.  

By February 2004 rating decision, the RO, in pertinent part, 
denied service connection for a mood disorder secondary to 
head trauma.

Received from the veteran in February 2005 was a letter in 
which he indicated that the issue he wished to appeal was 
"mood disorder due to residuals of head trauma".  

In a February 2005 supplemental statement of the case (SSOC), 
the RO found that new and material had been submitted to 
reopen the claim for service connection for an acquired 
neuropsychiatric disorder.  After reopening the claim, the RO 
considered the claim for service connection for an acquired 
neuropsychiatric disorder, claimed as a mood disorder, on the 
merits, and denied the claim.

In June 2005, along with a waiver of initial review by the 
RO, the veteran submitted an excerpt regarding "Dementia Due 
to Head Trauma" in which he highlighted the behavioral 
symptoms evidence with dementia due to head trauma.

In June 2005 the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  He testified that 
he sustained a head injury to the back of the head in 
service, in 1977.  He claimed that five members of the Royal 
Army attacked him and his friend.  He testified that he had 
problems with his vision after the head injury, and that when 
he went for medical treatment in service he indicated that 
the back of his head was hit, but the medical professionals 
did not acknowledge this.  He claimed that prior to the head 
injury in 1977 he had only minor problems in service, but 
that after the head injury his performance in service and his 
emotional state started to deteriorate.  He testified that 
the symptomatology of his head trauma included visual 
disturbances and emotional problems.  

III.  New and Material Evidence

By decision dated in November 1994, the Board denied service 
connection for organic brain syndrome and denied reopening of 
the claims for service connection for personality disorder, 
residuals of a head injury, and PTSD.  The veteran was 
notified of that decision, but did not appeal that decision.  
Thus, the Board's November 1994 decision is final as to the 
evidence of record at the time.  38 U.S.C.A. § 7104(b) (West 
Supp. 2005); 38 C.F.R. § 20.1100 (2006).

By decision dated in February 2002, the Board found that new 
and material evidence was submitted to reopen the claim for 
service connection for a neuropsychiatric disorder, including 
as secondary to a reported in service head injury.  After 
reopening, the Board considered the claim on the merits and 
denied the claim for service connection for a 
neuropsychiatric disorder.  In considering the claim on the 
merits, the Board individually discussed each of the 
diagnoses made for the veteran's current psychiatric 
condition, including a personality disorder, organic brain 
syndrome, depression/depressive disorder, and PTSD, and 
indicated why service connection was not warranted for any of 
those diagnoses.  The veteran was properly notified of that 
decision, and did not appeal.  Thus, the Board's February 
2002 decision is final as to the evidence of record at the 
time.  38 U.S.C.A. § 7104(b) (West Supp. 2005); 38 C.F.R. § 
20.1100 (2006).

Received from the veteran in March 2003 was a statement in 
support of claim, which the RO interpreted as an application 
to reopen the claims for service connection for non-psychotic 
brain syndrome with brain trauma and for PTSD.  The veteran 
then perfected an appeal as to one issue - whether new and 
material evidence had been submitted to reopen claims of 
entitlement to service connection for an acquired 
neuropsychiatric disorder, to include as secondary to an 
alleged head injury.  In a February 2005 supplemental 
statement of the case (SSOC), the RO found that new and 
material had been submitted to reopen the claim for service 
connection for an acquired neuropsychiatric disorder.  After 
reopening the claim, the RO considered the claim for service 
connection for an acquired neuropsychiatric disorder, claimed 
as a mood disorder, on the merits, and denied the claim.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  The change in 
the law is applicable in this case because the veteran's 
claim was filed after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When the claim was denied by the Board in February 2002, the 
evidence on file consisted of service medical and personnel 
records, VA treatment records, VA examinations, private 
treatment records, the veteran's statements, and other lay 
statements.  These records showed that the veteran was 
treated for a facial injury in service, rather than a brain 
trauma.  On separation examination there was no objective 
evidence of residuals of a head injury and it was 
specifically noted that the veteran had made a full recovery 
from facial or head trauma.  Post-service treatment records 
show that the veteran was seen for various psychiatric 
disorders, including adjustment disorder with depression, 
depression, organic brain syndrome, adjustment reaction with 
anxious mood, dysthymia, recurrent major depression, and 
PTSD.  The Board denied service connection for a 
neuropsychiatric disorder, including as secondary to a 
reported inservice head injury, essentially based on a 
finding that the weight of the evidence was against the 
veteran's claim that he has a psychiatric disorder linked to 
service, to include a head injury.  Although there was 
evidence of a current neuropsychiatric disorder, the Board 
essentially found that there was insufficient competent 
medical evidence linking any current neuropsychiatric 
disorder to any incident in service.  In that regard, the 
Board notes that the veteran had submitted letters from a 
private physician, P.G.F., which purport to relate some of 
the veteran's neuropsychiatric diagnoses to service.  The 
Board gave minimal weight to the opinions of Dr. P.G.F. 
because his opinions relied on the veteran's history to 
provide a diagnosis and the veteran's history was found to 
not be credible and not supported by the contemporaneous 
medical records.  Additionally, Dr. P.G.F.'s subsequent 
opinions were found to be verbatim of prior opinions, without 
additional evidence or examination results.  

Evidence submitted subsequent to the February 2002 Board 
decision includes the veteran's statements, VA treatment 
records, and private treatment records.  With regard to the 
evidence received subsequent to the February 2002 Board 
decision, the Board finds that although the VA and private 
medical records are new, they are not material, because they 
do not pertain to whether the veteran has a currently 
diagnosed neuropsychiatric disorder (whether it be organic 
brain syndrome, depression/depressive disorder, PTSD, mood 
disorder, or organic affective disorder) that may be related 
to service or attributable to a head injury in service.  See 
38 C.F.R. § 3.303(c).  While it is clear that the veteran has 
a current neuropsychiatric disability, there has been no 
competent medical evidence of record linking any such 
neuropsychiatric disability to service.  Rather, the medical 
evidence of record primarily pertains to treatment the 
veteran received related to his various psychiatric 
diagnoses, including personality disorder, 
depression/depressive disorder, dysthymia, mood disorder, 
organic affective syndrome, and PTSD.  None of the newly 
submitted evidence shows the existence of current 
neuropsychiatric disorder that is casually related to 
service, or to a head injury therein.  Moreover, there is no 
competent and credible evidence which establishes that the 
veteran sustained a head injury in service that has resulted 
in current disability.  Thus, these additional records do not 
provide an unestablished fact necessary to substantiate the 
claim, nor do they raise a reasonable possibility of 
substantiating the claim.  The Board therefore concludes that 
new and material evidence has not been presented to reopen 
the veteran's claim for service connection for an acquired 
neuropsychiatric disorder, and that claim must be denied.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

IV.  Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.

The veteran has most recently contended that he has a mood 
disorder caused by his reported head injury in service.  
Although the diagnosis of mood disorder noted in various 
treatment records appears to be related to the veteran's 
depression, which has been included in the above discussion, 
the Board will consider the claim for service connection for 
a mood disorder separately.

Service medical records show no report of or finding of a 
mood disorder.  With regard to a head injury, in April 1977 
it was noted that the veteran was "struck in face" four days 
prior and had a current complaint of blurred vision.  Mild 
facial swelling on the right was reported.  On separation 
examination in June 1978, the veteran indicated he was hit on 
the right side of the head in April 1977, but did not lose 
consciousness, no treatment was sought, and a full recovery 
was noted with no complications and no sequelae.  

The first post-service report of a mood disorder was in VA 
treatment records dated in April 2003.  Subsequent VA 
treatment records show treatment for a mood disorder, 
depression/depressive disorder, and organic affective 
syndrome.  Although the veteran continued to report that his 
emotional and psychiatric problems worsened after his head 
injury in 1977, there is no competent medical evidence of 
record linking the veteran's mood disorder, or any other 
neuropsychiatric disorder, to service, or to a head injury 
therein.  

While there is competent medical evidence of a mood disorder, 
there is no competent medical evidence linking the veteran's 
mood disorder with service.  Nor is there competent or 
credible evidence showing that the veteran has residual 
disability as a result of his head injury in service.  
Although the veteran has asserted such a link, between his 
current mood disorder and a head injury in service, he is a 
layman and does not have competence to give a medical opinion 
on causation or diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Without competent medical evidence linking the 
veteran's mood disorder to service, entitlement to service 
connection is not warranted.  Thus, the preponderance of the 
evidence is against the claim for service connection for a 
mood disorder, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for an 
acquired neuropsychiatric disorder, the veteran's appeal is 
denied.

Service connection for a mood disorder is denied.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


